Citation Nr: 0428952	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to the service-connected 
gunshot wound scar of the anterior lower right leg, five 
inches above the ankle.

2.  Entitlement to an increased disability evaluation for 
gunshot wound scar of the anterior lower right leg, five 
inches above the ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1963.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  At present, as 
additional development is necessary in this case prior to 
appellate adjudication, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

Lastly, the Board notes that the veteran presented testimony 
during a hearing on appeal at the RO before the undersigned 
Veterans Law Judge (VLJ) in October 2003.  A copy of the 
hearing transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, of any 
information and evidence needed to substantiate and complete 
a claim, as set forth in the VCAA, has not been fulfilled 
regarding the issues on appeal.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, although the record contains a September 
2003 RO letter which notified the veteran of some of the VA's 
redefined duties to notify and assist the claimant, the Board 
notes that the veteran has not been notified of the 
information and evidence needed to show his entitlement to 
the claims on appeal; about the information and evidence not 
of record that is necessary to substantiate his claims; about 
the information and evidence that VA will seek to provide; 
and about the information and evidence the claimant is 
expected to provide.  More importantly, the veteran has not 
been requested or told to provide any evidence in his 
possession that pertains to his claims.  

In addition, it appears there are outstanding private medical 
records which may support the appellant's claims on appeal, 
which need to be obtained and incorporated into the claims 
file, including any relevant records from the Big Spring VA 
Medical Center (VAMC), and the Houston VAMC reportedly from 
June 2002 to the present (per the October 2003 hearing 
transcript and an October 2003 VA form 21-4138 (Statement in 
Support of Claim)).  In addition, it appears the veteran is 
currently receiving Social Security Administration (SSA) 
disability benefits, and thus, the Board finds that such 
records should be also incorporated into the claims file.

Lastly, the Board finds that the veteran should be given the 
benefit of additional VA examinations in order to determine 
the etiology of the claimed right ankle disorder and the 
level of severity of the service-connected scar of the right 
lower leg.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo additional VA medical examinations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issues on appeal 
(which are entitlement to service 
connection for a right ankle disorder, to 
include as secondary to the service-
connected gunshot wound scar of the 
anterior lower right leg, five inches 
above the ankle; and entitlement to an 
increased disability evaluation for 
gunshot wound scar of the anterior lower 
right leg, five inches above the ankle, 
currently evaluated as 10 percent 
disabling) that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and C.F.R. §  
3.159 (2003); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence needed to 
warrant a grant of the claims on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since January 
2001 to the present, and who possess 
records relevant to the claims on appeal.  
Provide the appellant with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file, including releases for the 
private doctor who prescribed him pain 
medication, as testified during the 
October 2003 hearing.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

3.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since January 2001 to the 
present, if any.  All identified 
treatment records from any reported VAMC 
not already contained within the claims 
file should be obtained and associated 
with the claims file, including any 
relevant records from the Big Spring and 
Houston VAMCs (per the October 2003 
hearing transcript and an October 2003 VA 
form 21-4138 (Statement in Support of 
Claim)).  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran, per 
the veteran's testimony during the 
October 2003 hearing before the 
undersigned Veterans Law Judge.  If the 
search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

5.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled for a 
VA examination, by an appropriate 
specialist, to identify his level of 
impairment resulting from the service-
connected gunshot wound scar of the 
anterior lower right leg, five inches 
above the ankle.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner must indicate in the examination 
report that the veteran's claims folder 
was reviewed prior to the examination.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected scar.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected scar, as well as its 
relationship to any other current 
disorders.  In addition, the examiner 
should render a medical opinion as to 
which of the veteran's symptoms and 
functional/occupational impairment is 
attributable to the service-connected 
scar, as opposed to any nonservice-
connected condition(s).  If it is 
impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner must so indicate.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected gunshot wound scar of 
the anterior lower right leg, five inches 
above the ankle has, if any, on his 
earning capacity.  The examiner should 
render an opinion as to whether this 
disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report. 

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected gunshot 
wound scar of the anterior lower right 
leg, five inches above the ankle, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2003).  In 
this respect, the medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for skin disabilities, as 
effective prior to and as of August 30, 
2002. 

b)  The veteran should be scheduled for a 
VA examination, by an appropriate 
specialist to evaluate the nature, 
severity, and etiology of the claimed 
right ankle disorder, to include as 
secondary to the service-connected 
gunshot wound scar of the anterior lower 
right leg, five inches above the ankle.  
If no such disorder is currently found, 
the examiner should so indicate.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disorder.  
Following an examination of the veteran 
and a review of his medical records and 
history, including the June 2002 VA 
examination report noting x-ray evidence 
of small metallic fragments over the 
anterior aspect of the distal fibula, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed disorder was 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  In 
addition, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
disorder is proximately due to or the 
result of a service-connected disability, 
or is otherwise related to any in-service 
or post-service event(s) or diseases.  If 
the etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed right ankle disorder, to include 
as secondary to the service-connected 
gunshot wound scar of the anterior lower 
right leg, five inches above the ankle.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fails to include 
adequate responses to the specific 
clinical findings/opinions requested, 
they must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2003).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to service 
connection for a right ankle disorder, to 
include as secondary to the service-
connected gunshot wound scar of the 
anterior lower right leg, five inches 
above the ankle; and entitlement to an 
increased disability evaluation for 
gunshot wound scar of the anterior lower 
right leg, five inches above the ankle, 
currently evaluated as 10 percent 
disabling.  Upon consideration of the 
claim for an increased rating for scar, 
the RO must address the degree of 
severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for skin 
disabilities, as effective prior to and 
as of August 30, 2002.  In addition, the 
RO should take into consideration the 
holdings in Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible 
to separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition), and Butts v. Brown, 
5 Vet. App. 532 (1993).  Furthermore, the 
RO's consideration of referring the 
service-connected scar disability for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

9.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




